United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3990
                                     ___________

Quet Sledge,                              *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Michael J. Astrue,                        *
Social Security Commissioner,             * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: January 21, 2010
                                 Filed: February 5, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Quet Sledge appeals the district court’s1 order affirming the denial of disability
insurance benefits. Sledge alleged disability since January 2005 from degenerative
joint disease, anxiety, and a bipolar disorder. After a September 2007 hearing, where
Sledge was counseled, an administrative law judge (ALJ) determined that Sledge had
engaged in substantial gainful activity until at least March 31, 2005; that her combined
physical and mental impairments were severe, but alone or combined, they did not


      1
        The Honorable Fernando J. Gaitan, Chief Judge, United States District Court
for the Western District of Missouri.
meet or equal the requirements of any listing; that her subjective complaints were not
entirely credible; and that based on a vocational expert’s response to the ALJ’s
hypothetical, Sledge’s mental residual functional capacity (RFC) and physical RFC
did not preclude her past relevant work as a data-entry worker, and further, she could
perform specified unskilled sedentary jobs existing in substantial numbers. The
Appeals Council denied review, and the district court summarily affirmed. Following
de novo review of the record, see Davidson v. Astrue, 578 F.3d 838, 841-42 (8th Cir.
2009), we affirm.

       Contrary to Sledge’s primary assertions of error, we conclude that the ALJ gave
good reasons for discounting the low global-assessment-of-functioning ratings of
Sledge’s treating mental health providers. See Hacker v. Barnhart, 459 F.3d 934, 937
(8th Cir. 2006) (ALJ may elect in certain circumstances not to give controlling weight
to treating physician’s opinion, as record must be evaluated as whole; for treating
physician’s opinion to have controlling weight, it must be supported by medically
acceptable diagnostic techniques and not be inconsistent with other substantial
evidence in case record; physician’s own inconsistency may diminish or eliminate
weight accorded to his opinion). We also conclude that the ALJ’s mental RFC
findings are supported by substantial evidence on the record as a whole. See
Davidson, 578 F.3d at 844 (ALJ should determine RFC based on all relevant
evidence, including medical records, observations of treating physicians and others,
and claimant’s own description of her limitations). We reject as meritless Sledge’s
other arguments for reversal. Accordingly, we affirm.
                        ______________________________




                                         -2-